 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ADAM J. NELSON,                                     Case No. 1:19-cv-01387-SAB

12                  Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                         REQUEST FOR EXTENSION OF TIME TO
13           v.                                          SERVE SETTLEMENT BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 14)

15                  Defendant.

16

17          On March 25, 2020, Plaintiff filed a request for an extension of thirty days to serve a

18 settlement letter brief. (ECF No. 14.) Plaintiff requests an extension due to additional workload

19 related to the recent coronavirus (COVID-19) public health event, as well as an unrelated illness.
20 (ECF No. 14.)

21          Pursuant to the filed request and finding good cause, the Court shall grant Plaintiff’s

22 request for a thirty-day extension to file the settlement brief. The Court emphasizes that in the

23 future, Plaintiff’s counsel may ask counsel for Defendant whether they would agree by way of a

24 stipulation to any extensions of time, prior to filing a request with the Court. Counsel is directed

25 to the scheduling order which states:

26          The court will allow a single thirty (30) day extension of any part of this
            scheduling order by stipulation of the parties. Court approval is not required for
27          this extension. However, the stipulation shall be filed with the court.
28 (ECF No. 8 at 4.)


                                                     1
 1           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s settlement letter brief shall be

 2 served upon Defendant, and proof of service filed with the Court, on or before April 27, 2020.1

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 25, 2020
                                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27   1
       Plaintiff’s request states that the settlement letter is due March 26, 2020, however, based on the filing of the
     administrate record on February 26, 2020 (ECF No. 13), the settlement letter is actually due March 27, 2020. Thirty
28   days after March 27, 2020 is April 26, 2020, a Sunday, and the Court will accordingly extend the deadline one day.


                                                             2
